Citation Nr: 0948160	
Decision Date: 12/22/09    Archive Date: 01/05/10

DOCKET NO.  08-06 555A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for squamous cell carcinoma 
of the posterior pharyngeal wall, claimed as due to herbicide 
exposure.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel

INTRODUCTION

The veteran served on active duty from September 1969 to 
October 1972, including service in Vietnam.  He was awarded 
the Combat Action Ribbon and the Vietnam Campaign Medal, 
among other decorations, for his service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of April 2007.  The 
Veteran and his wife presented sworn testimony during a 
hearing before the undersigned Veterans Law Judge in October 
2009.  

We note that the Veteran filed a claim for an increased 
disability rating for service-connected post-traumatic stress 
disorder in September 2009.  It does not appear that the RO 
has yet had the opportunity to address this claim, and it is 
therefore referred for appropriate action when the claims 
file is returned to the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

During the hearing on appeal, the Veteran testified that he 
receives VA medical care for residuals of his cancer at the 
VA outpatient clinic in Port Richey, Florida, and at the 
James A. Haley VA Medical Center in Tampa, Florida.  Records 
reflecting such care have not been obtained for review by 
adjudicators.  Any VA medical records are deemed to be 
constructively of record in proceedings before the Board and 
should be obtained prior to further review of the claims 
file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

We observe that a significant portion of the hearing on 
appeal was devoted to a description of the Veteran's various 
private medical care providers.  Essentially, he identified 
cancer diagnosis and treatment from St. Joseph's Hospital, 
the H. Lee Moffitt Cancer Center, and the Florida Cancer 
Institute.  Review of the medical records contained in his 
claims file reveals that records from all three providers are 
in the file.  If the Veteran has received medical care for 
the disability at issue from any other source, he is advised 
to inform the VA so that records of such care may be 
obtained.

Review of the Veteran's testimony and contentions reveals 
that he asserts one of his physicians has told him his 
pharyngeal carcinoma was likely caused by exposure to Agent 
Orange or other herbicide used in Vietnam.  He is advised 
that none of the documentary medical evidence of record 
includes such a medical opinion, however.  Rather, the 
document to which the Veteran repeatedly refers contains only 
medical history recorded by the physician that the Veteran 
may have had exposure to Agent Orange.  The physician does 
not opine that the Veteran's cancer was caused by such 
exposure.  This is a critical distinction, as such a medical 
opinion would indeed help the Veteran's case.  At this point 
in time, however, no such medical opinion is contained in the 
evidence of record.  

Because the VA presumes that he was in fact exposed to 
herbicides during the course of his service in Vietnam, proof 
of exposure to herbicides is not the issue in this case.  
Rather, it is the cause of his cancer which has not been 
established.  A veteran may establish service connection with 
proof of actual direct causation.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303; Combee v. Brown, 34 F.3d 1039 (1994).  
Thus, the Veteran is hereby informed that if his physician 
does, in fact, believe as a medical matter, that his 
pharyngeal cancer was caused by exposure to herbicides, he 
should submit a written statement to that effect.

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain all records of VA 
medical treatment afforded to the veteran 
at the VA outpatient clinic in Port 
Richey, Florida, and at the James A. 
Haley VA Medical Center in Tampa, 
Florida, for inclusion in the claims 
file. 

2. The RO should contact the Veteran and 
advise him to submit any additional 
information or evidence with regard to 
his service connection claim to include 
any statements from physicians which link 
his pharyngeal cancer to service. 

3.  After the development requested above 
has been completed, the RO should again 
review the record and accomplish any 
additional evidentiary development which 
may become apparent at this point.  If 
the benefit sought on appeal remains 
denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

